Relator urges that the documents upon which the amended warrant of the Acting Governor of New York was issued do not meet the test of section 830 of the Code of Criminal Procedure, since the affidavit submitted in support of the information lodged against relator in Florida was executed subsequent thereto. In our opinion, the requirements of section 830 of the Code of Criminal Procedure have been met (People ex rel. Moore v. Skinner, 284 App. Div. 770). Ughetta, Acting P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.